Case 4:19-cv-00227-ALM Document 3 Filed 03/26/19 Page 1 of 15 PageID #: 37




                                                          EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page2 2ofof1515PageID
                                                                      PageID#:#:1538




                                                                   EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page3 3ofof1515PageID
                                                                      PageID#:#:1639




                                                                     EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page4 4ofof1515PageID
                                                                      PageID#:#:1740




                                                                    EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page5 5ofof1515PageID
                                                                      PageID#:#:1841




                                                                     EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page6 6ofof1515PageID
                                                                      PageID#:#:1942




                                                                     EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page7 7ofof1515PageID
                                                                      PageID#:#:2043




                                                                      EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page8 8ofof1515PageID
                                                                      PageID#:#:2144




                                                                     EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page9 9ofof1515PageID
                                                                      PageID#:#:2245




                                                                      EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page1010ofof1515PageID
                                                                       PageID#:#:2346




                                                                       EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page1111ofof1515PageID
                                                                       PageID#:#:2447




                                                                    EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page1212ofof1515PageID
                                                                       PageID#:#:2548




                                                                    EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page1313ofof1515PageID
                                                                       PageID#:#:2649




                                                                       EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page1414ofof1515PageID
                                                                       PageID#:#:2750




                                                                        EXHIBIT C
Case
 Case4:19-cv-00227-ALM
       4:19-cv-00227 Document
                        Document
                              1-4 3 Filed
                                      Filed03/26/19
                                            03/26/19 Page
                                                      Page1515ofof1515PageID
                                                                       PageID#:#:2851




                                                                         EXHIBIT C
